 



EXHIBIT 10.23
August 1, 2005
Dear Rodd:
It is my pleasure to offer you a promotion into the position of Executive Vice
President, Chief Financial Officer with StarTek, Inc. The position will report
directly to the President and Chief Executive Officer of StarTek, Inc.
Base Compensation
Your base compensation will be $220,000 per year, paid semi-monthly. You will be
eligible for future annual salary increases based upon performance and goal
achievements.
Stock Options
You are awarded options to purchase 65,000 shares of StarTek, Inc. common stock
at a strike price effective at the close of the stock market on Friday, July 29,
2005, as approved by the StarTek Compensation Committee.
Variable Compensation Eligibility
You are eligible to continue participation in the StarTek Leadership Incentive
Compensation Plan. Your targeted incentive eligibility is increased to 50% of
your actual base earnings effective on the day in which you accept this offer.
You bonus incentive is 100% based on achievement toward corporate-wide financial
targets.
Severance
StarTek will offer you twelve (12) months of severance in the event of
termination of employment from StarTek, Inc. other than for “cause.” “Cause”
shall require a reasonable good faith determination by StarTek, Inc. and is
defined as (1) an act or acts constituting a felony; (2) an act or acts
constituting dishonesty or disloyalty with respect to StarTek; (3) an act or
acts constituting fraud; and/or (4) an act or acts that materially adversely
affect StarTek’s business or reputation.
Other Benefits
StarTek will continue to offer you Executive Life, Long-Term Disability, and
Accidental Death and Dismemberment insurance. Additionally, your PTO accrual
will remain unchanged. Lastly, you will continue to be compensated for health
insurance premiums.
Employment at Will
Your employment by StarTek, Inc. is “at will” meaning that you are free to
terminate your employment with StarTek, Inc. at any time for any reason and that
StarTek, Inc. is also free to terminate your employment at any time for any
reason.
Rodd, I am so pleased to have your on-going exceptional service level and
commitment to StarTek and to see you move into a new phase in your career
development.
Sincerely,
/s/ Steve Butler
 
Steve Butler
President and Chief Executive Officer
I, Rodd Granger, accept this offer with StarTek, Inc.

       
Signed
  /s/ Rodd Granger .
 
   
Date
  8/1/05 .
 
   

 